United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Beachwood, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0690
Issued: June 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 23, 2016 appellant, through counsel, filed a timely appeal from a
December 23, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury
causally related to a July 2, 2015 employment incident.
FACTUAL HISTORY
On July 13, 2015 appellant, then a 25-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging a right foot injury while walking up stairs on July 2, 2015. She stopped
work that day.
1

5 U.S.C. § 8101 et seq.

In a July 13, 2015 disability status report, Dr. Jeanna Fascione, a podiatrist, advised that
appellant was unable to work until she was reevaluated in three weeks.
By letter dated July 16, 2015, OWCP advised appellant of the type of evidence needed to
establish her claim.
The employing establishment controverted appellant’s claim in a July 22, 2015 letter.
In an August 3, 2015 attending physician’s report (Form CA-20), Dr. Fascione advised
that appellant experienced sharp right foot pain in June 2015 after increased walking and stair
use. She assessed right tarsal metatarsal dislocation and advised that appellant was immobilized
and being treated with rest and anti-inflammatory medication. Dr. Fascione checked the box
marked “yes” to indicate that the diagnosed condition was caused or aggravated by the
employment duties.
In an August 3, 2015 duty status report (Form CA-17), Dr. Fascione advised that
appellant’s injury was due to overuse including walking and climbing stairs. She assessed right
metatarsal dislocation and noted that appellant was unable to return to work until evaluated at her
next visit.
By decision dated August 25, 2015, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish that the diagnosed medical condition
was causally related to the accepted work event.
In a July 13, 2015 report, Dr. Fascione advised that appellant had a new injury and was
following up from an old injury. Appellant reported increased walking activities at work and
advised that her date of injury was June 2015. Dr. Fascione noted that appellant previously
underwent an open reduction and internal fixation (ORIF) of the right foot several years ago, but
her pain was now in a new location. Examination revealed an antalgic gait, 5/5 ankle muscle
strength, intact sensation, decreased ankle joint dorsiflexion with the knees extended, decreased
medial longitudinal arch in weight bearing stance, and pain on palpation to medial tarsal
metatarsal, medial and dorsal medial right foot. There were no open lesions, macerations,
ecchymosis, or erythema. Dr. Fascione diagnosed right tarsal metatarsal dislocation. She noted
that an x-ray revealed a right flack sign which was consistent with right lisfranc fracture
dislocation. In a July 23, 2014 report, Dr. Fascione assessed bilateral plantar fasciitis.
On September 25, 2015 appellant requested reconsideration.
In a September 14, 2015 report, Dr. Fascione advised that appellant complained of right
midfoot pain. She noted that appellant was immobilized with a controlled ankle movement
(CAM) walker boot, which brought her partial relief. Dr. Fascione reiterated findings on
examination from her earlier report and diagnosed right tarsal metatarsal dislocation. She
indicated that appellant’s claim was denied due to a discrepancy with the date of injury, but
opined that from a clinical standpoint her injury correlated with her reported work tasks.
Dr. Fascione, in a September 16, 2015 report, advised that appellant sustained an overuse
injury causally related to walking and stair use. She opined that walking for this length of time
would absolutely contribute to an overuse injury. Dr. Fascione noted that appellant had
2

“progressive aggravation with an onset of end [June 2015] according to [her] documentation, and
[appellant] had stepped in the same site while on the stairs close to this time frame according to
her reported date of injury.” In an October 14, 2015 report, she advised that appellant reported
some improvement of her right midfoot injury sustained at work, but noted that her pain was still
aggravated with weight bearing activities. In an October 28, 2015 report, Dr. Fascione advised
that appellant’s right midfoot injury, sustained at work, was reaggravated and was only improved
by her CAM boot. She noted that appellant understood that surgery could possibly be warranted
if conservative care failed. Dr. Fascione advised that appellant was able to return to light duty if
tolerated. On December 2, 2015 she advised that appellant related up to 30 percent
improvement. Dr. Fascione noted that she began experiencing burning in her heels, but related
no new bruising or swelling. She advised that appellant denied reinjury, but worried that her
plantar fasciitis was returning.
By decision dated December 23, 2015, OWCP denied modification of its previous
decision.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,2 including that he or she is an “employee” within the meaning of FECA and that the
individual filed the claim within the applicable time limitation.3 The employee must also
establish that she sustained an injury in the performance of duty as alleged and that her disability
for work, if any, was causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

ANALYSIS
Appellant claimed that she sustained a right foot injury as a result of walking up stairs on
July 2, 2015. There is no dispute that the incident occurred as alleged. However, the Board
finds that the medical evidence of record is insufficient to establish that the medical condition
was causally related to the accepted work incident.
In her September 14, 2015 report, Dr. Fascione advised that appellant complained of right
midfoot pain. She indicated that appellant’s claim was denied due to a discrepancy with the date
of injury, but opined that from a clinical standpoint appellant’s injury correlated with her
reported work tasks. Although Dr. Fascione opined that the injury correlated with the reported
work tasks, she does not explain how these tasks caused right tarsal metatarsal dislocation. The
Board has long held that medical opinions not containing rationale on causal relation are of
diminished probative value and are generally insufficient to meet appellant’s burden of proof.7
Dr. Fascione, in a September 16, 2015 report, opined that appellant’s injury was causally
related to walking and stair use. She indicated that walking for this length of time would
absolutely contribute to an overuse injury and that appellant’s symptoms began at the end of
June 2015. While Dr. Fascione attributed her diagnosed condition to walking and stair use, she
does not explain how these duties resulted in her diagnosed condition. Furthermore, she related
appellant’s condition to her general duties as a mail carrier as opposed to a specific injury on
July 2, 2015 as indicated by appellant in her notice of traumatic injury claim form. The Board
has held that medical opinions based on an inaccurate or incomplete history have diminished
probative value.8 As a result, this report is insufficient to discharge appellant’s burden of proof.
In her July 13, 2015 report, Dr. Fascione advised that appellant had a new injury and was
following up from an old injury. She noted that appellant reported increased walking activities at
work and advised that her date of injury was June 2015. Dr. Fascione simply repeated the
history as related by appellant. The Board has held that a physician’s opinion regarding causal
relationship that is primarily based on appellant’s own representations rather than on objective
medical findings is of limited probative value.9
In her October 14 and 28, 2015 reports, Dr. Fascione, advised that appellant’s right
midfoot injury was sustained at work. The Board has found that the mere fact that a condition
manifests itself or is worsened during an employment period does not raise an inference of
causal relationship between the two.10 Therefore, these reports are insufficient to discharge
appellant’s burden of proof. In an August 3, 2015 attending physician’s report (Form CA-20),
Dr. Fascione checked a box marked “yes” to indicate that the diagnosed condition was caused or
aggravated by the employment duties. The Board has held that an opinion on causal relationship
7

Carolyn F. Allen, 47 ECAB 240 (1995).

8

L.G., Docket No. 09-1692 (issued August 11, 2010); M.W., 57 ECAB 710 (2006); James R. Taylor, 56 ECAB
537 (2005).
9

C.M., Docket No. 14-88 (issued April 18, 2014).

10

Patricia Bolleter, 40 ECAB 373 (1988).

4

that consists only of a physician checking “yes” to a medical form question on whether the
claimant’s condition was related to the history given is of little probative value.11
Other reports by Dr. Fascione, including disability status and duty status reports are
insufficient to discharge appellant’s burden of proof as they did not address causal relationship.12
Consequently, appellant has submitted insufficient medical evidence to establish her
traumatic injury claim.13 As noted, causal relationship is a medical question that must be
established by probative medical opinion from a physician.14 The physician must accurately
describe appellant’s work duties and medically explain the pathophysiological process by which
these duties would have caused or aggravated his condition.15 The need for medical reasoning or
rationale is particularly important given the fact that medical evidence of record indicates that
appellant had a preexisting right foot condition.
Appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury
causally related to a July 2, 2015 employment incident.

11

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box yes in a form report, without additional
explanation or rationale, is insufficient to establish causal relationship).
12

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship).
13

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q). The Board notes that although the medical
evidence of record suggests that appellant’s injury occurred due to walking and stair use over a period of time, the
issue of whether appellant sustained an occupational disease is not currently before the Board.
14

See supra note 6.

15

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the December 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

